Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 (No. 333-182474) of Next Fuel, Inc. of our report dated December 22, 2011 relating to the September 30, 2011 and 2010 financial statements of Next Fuel, Inc. Additionally, we consent to the use in the Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-175466) of Next Fuel, Inc., of our report dated December 22, 2011 relating to the September 30, 2011 and 2010 financial statements of Next Fuel, Inc. We also consent to the reference to our Firm under the caption "Experts" in these Registration Statements. /s/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida August 27, 2012
